DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,271,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/249,862
Patent 10,972,806
1. A system comprising: 
a processor and 
a memory storing instructions, when executed by the processor, causes the system to perform operations comprising: 
generating a country selectable item that includes a number of countries included in a location database associated with a first user, a city selectable item that includes the number of cities included in the location database associated with the first user, and a plurality of timeline selectable items that are organized in chronological order of locations in the location database associated with the first user; and 
causing a passport interface to be displayed on a first client device associated with the first user, wherein the passport interface includes a plurality of selectable items including the country selectable  item, the city selectable item, and the timeline selectable items, wherein the location database associated with the first user includes:
locations previously selected by the first client device via a status interface, locations associated with media content items received from the first client device, or locations associated with location information received from the first client device.
1. A system comprising: 
a messaging server system including: an application server to: 
receive from a first client device a location information including a location of the first client device, wherein a first user is associated with the first client device; 
cause a status interface to be displayed on the first client device, wherein the status interface includes a plurality of locations that are within a predetermined distance from the location of the first client device, wherein the plurality of locations includes a first location; 
receive a selection from the first client device of the first location via the status interface; 
store the first location in a location database associated with the first user, wherein the location database includes:
locations previously selected by the first client device via the status interface, locations associated with media content items received from the first client device, or locations associated with the location information received from the first client device, 
generate a country selectable item that includes a number of countries included in the location database associated with the first user, a city selectable item that includes the number of cities included in the location database associated with the first user, and a plurality of timeline selectable items that are organized in chronological order of locations in the location database associated with the first user; and 
cause a passport interface to be displayed on the first client device, wherein the passport interface includes a plurality of selectable items including the country selectable item, the city selectable item, and the timeline selectable items.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldscheider (US 2012/0233043) in view of Lippow et al. (US 2016/0171395).

Claim 1, Goldscheider teaches a system comprising: 
a processor (p. 0046); and 
a memory storing instructions, when executed by the processor, causes the system to perform operations (p. 0046) comprising: 
“generating a country selectable item that includes a number of countries included in a location database associated with a first user (i.e. counties visited), associated with the first user, and a plurality of timeline selectable items that are organized in chronological order of locations in the location database associated with the first user” (fig. 7; p. 0025-0027); and 
causing a passport interface to be displayed on a first client device associated with the first user (fig. 7), wherein the passport interface includes a plurality of selectable items including the country selectable item (i.e. countries visited), and the timeline selectable items (i.e. chronological order on countries visited), wherein the location database associated with the first user includes (fig. 7; p. 0025-0027): 
locations previously selected by the first client device via a status interface (i.e. visited by user), locations associated with media content items received from the first client device, or locations associated with location information received from the first client device (i.e. locations tracked by mobile device) (p. 0020, 0025-0027).
Goldscheider is silent regarding a system comprising: 
“a city selectable item that includes the number of cities included in the location database”.
Lippow teaches a system comprising: 
“a city selectable item that includes the number of cities included in the location database” (i.e. trip locations indicating cities) (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided selectable locations a user as visited as taught by Lippow to the system of Goldscheider to allow for tracking of cities visited (p. 0028).

Claim 3, Goldscheider teaches the system of claim 1, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of the country selectable item (fig. 2; p. 0020-0023),
cause a country detail interface to be displayed on the first client device (i.e. tracked days), the country detail interface includes a list of countries included in the location database associated with the first user (fig. 2; p. 0021-0027). 
Goldscheider is silent regarding the specific feature of:
“a number of cities within each country in the list of countries included in the location database associated with the first user”.
Lippow teaches the specific feature of: 
“a number of cities within each country in the list of countries included in the location database associated with the first user” (i.e. trip locations indicating cities) (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided selectable locations a user as visited as taught by Lippow to the system of Goldscheider to allow for tracking of cities visited (p. 0028).

Claim 4, Goldscheider teaches the system of claim 3, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of a first country within the list of countries in the country detail interface (i.e. tracked days on countries) (fig. 1-2; p. 0021-0027).
Goldscheider is silent regarding the specific feature of:
cause a city detail interface to be displayed that includes a list of cities in the first country included in the location database associated with the first user.
Lippow teaches the specific feature of:
cause a city detail interface to be displayed that includes a list of cities in the first country included in the location database associated with the first user (i.e. trip locations indicating cities) (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided selectable locations a user as visited as taught by Lippow to the system of Goldscheider to allow for tracking of cities visited (p. 0028).

Claim 12 is analyzed and interpreted as a method of claim 1.
Claim 13 is analyzed and interpreted as a method of claim 3.
Claim 14 is analyzed and interpreted as a method of claim 4.

Claim 20 recites “A non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor” to perform the steps of claim 1.  Goldscheider teaches “A non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor” to perform the steps of claim 1.   (p. 0047).

Claim(s) 2, 5-6, 8, 11, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldscheider (US 2012/0233043) in view of Lippow et al. (US 2016/0171395), and further in view of Anima et al. (US 9986376).

Claim 2, Goldscheider is silent regarding the system of claim 1, wherein the instructions cause system to perform operations further comprising:
causing a status interface to be displayed on the first client device, wherein the status interface includes a plurality of locations that are within a predetermined distance from a location of the first client device, wherein the plurality of locations includes a first location;
receiving a selection from the first client device of the first location via the status
interface; and
receiving a selection from the first client device of the first location via the status
interface; and
storing the first location in the location database associated with the first user.
Anima teaches the system of claim 1, wherein the instructions cause system to perform operations further comprising:
causing a status interface to be displayed on the first client device (fig. 7A), wherein the status interface includes a plurality of locations that are within a predetermined distance from a location of the first client device (i.e. restaurants), wherein the plurality of locations includes a first location (i.e. current location) (col. 9, lines 17-63);
receiving a selection from the first client device of the first location via the status
interface (i.e. expanded view or performing an action) (col. 9, lines 17-63); and
storing the first location in the location database associated with the first user (i.e. associated location to user) (col. 10 lines 7-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided status interface as taught by Anima to the system of Goldscheider to create a timeline of places visited (col. 10, lines 7-13).

Claim 5, Goldscheider is silent regarding the system of claim 4, wherein the instructions cause the system to perform operations further comprising:
if response to receiving a selection from the first client device of a first city within the list of cities in the city detail interface,
cause a place detail interface to be displayed that includes a list of places in the first city included in the location database associated with the first user.
Lippow teaches the system of claim 4, wherein the instructions cause the system to perform operations further comprising:
if response to receiving a selection from the first client device of a first city within the list of cities in the city detail interface (i.e. trip locations indicating cities) (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided selectable locations a user as visited as taught by Lippow to the system of Goldscheider to allow for tracking of cities visited (p. 0028).
Anima teaches the system of claim 4, wherein the instructions cause the system to perform operations further comprising:
cause a place detail interface (i.e. nearby points of interest) to be displayed that includes a list of places in the first city included in the location database associated with the first user (col. 9, lines 17-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided status interface as taught by Anima to the system of Goldscheider to create a timeline of places visited (col. 10, lines 7-13).

Claim 6, Goldscheider is silent the system of claim 1, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of the city selectable item,
cause a city detail interface to be displayed on the first client device, the city detail interface includes a list of cities included in the location database associated with the first user and a number of places within each city in the list of cities included in the location database associated with the first user.
Lippow teaches the system of claim 1, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of the city selectable item (i.e. trip locations indicating cities) (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided selectable locations a user as visited as taught by Lippow to the system of Goldscheider to allow for tracking of cities visited (p. 0028).
Anima teaches the system of claim 1, wherein the instructions cause the system to perform operations further comprising:
cause a city detail interface to be displayed on the first client device (i.e. nearby locations), the city detail interface includes a list of cities included in the location database associated with the first user and a number of places within each city in the list of cities included in the location database associated with the first user (col. 9, lines 17-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided status interface as taught by Anima to the system of Goldscheider to create a timeline of places visited (col. 10, lines 7-13).

Claim 8, Goldscheider is silent the system of claim 1, wherein the instructions cause the system to perform operations further comprising:
receive a first media content item from the first client device,
cause the first media content item to be displayed on a second client device, and
store the first media content item in a storage associated with the first user.
Anima teaches the system of claim 1, wherein the instructions cause the system to perform operations further comprising:
receive a first media content item from the first client device (i.e. restaurant) (col. 9, lines 18-64),
cause the first media content item to be displayed on a second client device (i.e. share) (col, 9-10, lines 65-13), and
store the first media content item in a storage associated with the first user (i.e. associate to user) (col, 9-10, lines 65-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided status interface as taught by Anima to the system of Goldscheider to create a timeline of places visited (col. 10, lines 7-13).

Claim 11, Goldscheider teaches the system of claim 8, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of a first timeline
selectable item included in the plurality of timeline selectable items (figs. 1-2; p. 0021-0027.
	Goldscheider is silent regarding the specific feature of:
cause a set of media content items that is associated with a specific location and that is stored in the storage associated with the first user to be displayed on the first client device.
Anima teaches the specific feature of:
cause a set of media content items (i.e. points of interest nearby) that is associated with a specific location and that is stored in the storage associated with the first user to be displayed on the first client device user (col. 9, lines 17-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided status interface as taught by Anima to the system of Goldscheider to create a timeline of places visited (col. 10, lines 7-13).

Claim 15 is analyzed and interpreted as a method of claim 5.
Claim 16 is analyzed and interpreted as a method of claim 6.
Claim 18 is analyzed and interpreted as a method of claim 8.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldscheider (US 2012/0233043) in view of Lippow et al. (US 2016/0171395), and further in view of Anima et al. (US 9986376), and further in view of Sanz et al. (US 10681155).

Claim 7, Goldscheider is silent regarding the system of claim 6, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of a first city within the list of cities in the city detail interface,
cause a place detail interface to be displayed that includes a list of places in the first city included in the location database associated with the first user and a number of times each place in the list of places has been stored in the location database associated with the first user.
Lippow teaches the system of claim 6, wherein the instructions cause the system to perform operations further comprising:
in response to receiving a selection from the first client device of a first city within the list of cities in the city detail interface (i.e. trip locations indicating cities) (p. 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided selectable locations a user as visited as taught by Lippow to the system of Goldscheider to allow for tracking of cities visited (p. 0028).
Sanz teaches the system of claim 6, wherein the instructions cause the system to perform operations further comprising
cause a place detail interface to be displayed that includes a list of places in the first city included in the location database associated with the first user and a number of times each place in the list of places has been stored in the location database associated with the first user (i.e. times visited) (fig. 2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided how many times places were visited as taught by Sanz to the system of Goldscheider to create a timeline of activities (col. 8, lines 14-56).

Claim 17 is analyzed and interpreted as a method of claim 7.

Claim(s) 9-10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldscheider (US 2012/0233043) in view of Lippow et al. (US 2016/0171395), and further in view of Anima et al. (US 9986376), and further in view of Clements et al. (US 2016/0057457).

Claim 9, Goldscheider is silent regarding the system of claim 8, wherein the instructions cause the system to perform operations further comprising:
receive an overlay associated with a location, and
cause the first media content item and the overlay to be displayed on a second client device; and
store the location associated with the overlay in the location database associated with the first user.
Clements teaches regarding the system of claim 8, wherein the instructions cause the system to perform operations further comprising:
receive an overlay associated with a location (i.e. custom overlays) (p. 0059), and
cause the first media content item and the overlay to be displayed on a second client device (i.e. users presented with content including the custom overlays) (p. 0057); and
store the location associated with the overlay in the location database associated with the first user (i.e. overlays based on location) (p. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided overlays as taught by Clements to the system of Goldscheider to allow for tailored content (p. 0057).

Claim 10, Goldscheider is silent the system of claim 9, wherein the instructions cause the system to perform operations further comprising:
determine the location associated with the first media content item; and
store the location associated with the overlay in the location database associated with the first user.
Clements teaches the system of claim 9, wherein the instructions cause the system to perform operations further comprising:
determine the location associated with the first media content item (i.e. Geolocation) (p. 0057); and
store the location associated with the overlay in the location database associated with the first user (i.e. stored in LFM system) (p. 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided overlays as taught by Clements to the system of Goldscheider to allow for tailored content (p. 0057).

Claim 19 is analyzed and interpreted as a method of claim 9.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200200557 A1	LI; Qing et al.
US 20180216946 A1	Gueye; Mamadou Mande
US 20180032499 A1	Hampson; Courtney et al.
US 20170213253 A1	GOLDER; PETER NEWMAN
US 9495783 B1		Samarasekera; Supun et al.
US 20160275458 A1	Meushar; Dana et al.
US 9443263 B1		Kim; Young Duck
US 20160057457 A1	CLEMENTS; JASON et al.
US 20130165153 A1	Turk; Douglas R. et al.
US 20120289256 A1	Dupray; Dennis J. et al.
US 20120016663 A1	Gillam; Richard T. et al.
US 20100064239 A1	Crawford; David W. et al.
US 20090089183 A1	Afram; Andrew J. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/9/2022